UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6194 UTC North American Fund, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP, 555 S. Flower Street, 35th Floor, Los Angeles, CA 90071 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. UTC North American Fund Schedule of Investments September 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 73.9% Aerospace & Defense - 1.1% The Boeing Co. $ Airlines - 1.0% United Continental Holdings, Inc. (a) Automobiles - 0.8% Hertz Global Holdings, Inc. (a) Banks - 1.7% Citizens Financial Group, Inc. Fifth Third Bancorp Capital Markets - 3.1% Affiliated Managers Group, Inc. (a) Ameriprise Financial, Inc. BlackRock, Inc. Chemicals - 0.9% EI du Pont de Nemours & Co. Commercial Banks - 0.8% Wells Fargo & Co. Communications Equipment - 1.5% Cisco Systems, Inc. Computers & Peripherals - 2.2% EMC Corp. Consumer Finance - 0.9% Capital One Financial Corp. Navient Corp. Diversified Financial Services - 5.0% Bank of America Corp. Citigroup, Inc. Diversified Telecommunication Services - 2.8% AT&T, Inc. Electric Utilities - 2.0% FirstEnergy Corp. NextEra Energy, Inc. Financial Services - 3.1% JPMorgan Chase & Co. Food & Staples Retailing - 0.8% Whole Foods Market, Inc. Food Products - 2.3% ConAgra Foods, Inc. Mondelez International, Inc. - Class A Tyson Foods, Inc. - Class A Health Care Equipment & Supplies - 1.9% Medtronic, PLC - (b) Health Care Providers & Services - 1.7% Aetna, Inc. Express Scripts Holding Co. (a) Hotels, Restaurants & Leisure - 0.6% MGM Resorts International (a) Household Products - 1.2% The Procter & Gamble Co. Industrial Conglomerates - 4.2% General Electric Co. Insurance - 6.5% American International Group, Inc. The Hartford Financial Services Group, Inc. MetLife, Inc. Prudential Financial, Inc. Internet Software & Services - 1.4% Google, Inc. - Class A (a) Media - 1.3% Viacom, Inc. - Class B Multi-Utilities - 0.6% PG&E Corp. Oil, Gas & Consumable Fuels - 8.0% ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Southwestern Energy Co. (a) Personal Products - 0.9% Unilever NV - ADR (b) Pharmaceuticals - 6.3% Johnson & Johnson Merck & Co., Inc. Mylan NV - (a)(b) Pfizer, Inc. Semiconductors & Semiconductor Equipment - 2.2% Intel Corp. Maxim Integrated Products, Inc. Software - 2.8% Microsoft Corp. Oracle Corp. SAP SE - ADR (b) Symantec Corp. Specialty Retail - 2.7% The Gap, Inc. Lowe's Cos, Inc. Staples, Inc. Textiles, Apparel & Luxury Goods - 1.6% Ralph Lauren Corp. TOTAL COMMON STOCKS (Cost $31,494,361) REAL ESTATE INVESTMENT TRUSTS (REITS) - 1.3% American Tower Corp. Simon Property Group, Inc. TOTAL REITS (Cost $489,607) EXCHANGE TRADED FUNDS - 9.2% Investment Companies - 9.2% iShares Core US Credit Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (Cost $3,546,360) Principal Amounts Value ASSET BACKED SECURITIES - 0.1% Continental Airlines 2000-2 Class A-1 Pass Through Trust $ 7.707%, 10/02/2021 (Acquired 07/19/2005, Cost $47,428)(c)(d) $ TOTAL ASSET BACKED SECURITIES (Cost $47,428) CORPORATE BONDS - 13.3% Beverages - 1.2% The Coca-Cola Co. 1.650%, 11/01/2018 Commercial Banks - 1.9% Royal Bank of Canada (b) 2.200%, 07/27/2018 Consumer Finance - 0.9% Toyota Motor Credit Corp. 1.250%, 10/05/2017 Educational Services - 2.4% Princeton University 4.950%, 03/01/2019 Food & Staples Retailing - 2.3% Wal-Mart Stores, Inc. 4.125%, 02/01/2019 Internet & Catalog Retail - 0.9% Amazon.com, Inc. 1.200%, 11/29/2017 Oil, Gas & Consumable Fuels - 1.2% CNOOC Finance 2013 Ltd. (b) 1.750%, 05/09/2018 Pharmaceuticals - 1.3% Eli Lilly & Co. 5.200%, 03/15/2017 Software - 1.1% Microsoft Corp. 0.875%, 11/15/2017 Transportation - 0.1% The Burlington Northern and Santa Fe Railway Co. 2002-1 Pass Through Trust 5.943%, 01/15/2022 TOTAL CORPORATE BONDS (Cost $4,970,383) SHORT-TERM INVESTMENTS - 1.2% U.S. Treasury Bills - 1.2% United States Treasury Bill 0.000%, 10/01/2015 0.051%, 10/15/2015 0.060%, 10/22/2015 0.019%, 10/29/2015 0.041%, 11/05/2015 0.054%, 11/12/2015 0.050%, 11/19/2015 0.030%, 11/27/2015 0.000%, 12/03/2015 0.000%, 12/10/2015 0.000%, 12/24/2015 0.001%, 01/07/2016 0.007%, 01/21/2016 0.004%, 01/28/2016 0.011%, 02/04/2016 0.018%, 02/11/2016 0.016%, 02/18/2016 0.023%, 02/25/2016 0.022%, 03/03/2016 0.023%, 03/10/2016 0.029%, 03/17/2016 TOTAL SHORT-TERM INVESTMENTS (Cost $457,832) Total Investments (Cost $41,005,971) - 99.1% Other Assets in Excess of Liabilities - 0.9% TOTAL NET ASSETS - 100.0% $ ADR American Depositary Receipt (a) Non-income producing security. (b) Foreign Issued Security. The total value of the foreign issued securities is $2,829,103 (7.56% of net assets) at September 30, 2015. (c) Restricted Security. The total value of restricted securities is $51,719 (0.1% of net assets) at September 30, 2015. (d) Illiquid Security. The total value of illiquid securities is $51,719 (0.1% of net assets) at September 30, 2015. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Summary of Fair Value Exposure at September 30, 2015 In accordance with accounting principles generally accepted in the United States of America (“GAAP”), fair value is defined as the price that a fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Level 1 Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 Valuations based on significant unobservable inputs (including the Fund's own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment's fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. The investments whose values are based on quoted market prices in an active market, and are therefore classified within Level 1, include active listed domestic equities, including listed REITs and Exchange Traded Funds. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2. These include asset backed securities, investment grade corporate bonds, U.S. government and sovereign obligations, government agency securities, certain mortgage products, and restricted securities. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Adviser. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The following is a summary of the inputs used to value the Fund's portfolio as of September 30, 2015: Level 1 Level 2 Level 3 Total Asset Backed Securities - - Common Stocks - - Corporate Bonds - - Exchange Traded Funds - - REITS - - Short-Term Investments - - Total** - **Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. There were no transfers between Level 1, Level 2 and Level 3 the period ended September 30, 2015 for the Fund, as compared to their classification from the prior annual report. Transfers between levels are recognized as of the end of the period in which the transfer occurs. The Fund does not maintain any positions in derivative instruments, and did not engage in derivative activities during the year ended September 30, 2015. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UTC North American Fund, Inc. By /s/ Amoy Van Lowe Amoy Van Lowe, President & Treasurer DateNovember 5, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Amoy Van Lowe Amoy Van Lowe, President & Treasurer DateNovember 5, 2015
